Citation Nr: 1643755	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  15-03 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The May 2013 rating decision also denied entitlement to service connection for residuals of CVA and denied entitlement to service connection for joint pain.  However, the Veteran submitted a letter in April 2015 withdrawing his appeals with regard to these issues.  Only the Veteran's appeal with the denial of his claim for service connection for a back condition remains in appellate status.

In August 2015, the Veteran submitted a timely notice of disagreement (NOD) with a July 2015 rating decision that had denied service connection for both sleep apnea and for chronic obstructive pulmonary disease (COPD) on the basis that no new and material evidence had been received to reopen previously denied claims.  The Veteran subsequently elected to have these issues addressed by a Decision Review Officer (DRO) at the RO.  In December 2015, the Veteran provided testimony before a DRO at the RO regarding those issues.  No decision by the DRO, however, is of record.   Consequently, these issues are referred to the RO for issuance of a DRO decision or a statement of the case in response to the August 2015 NOD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2016 the Board wrote to the Veteran informing him that he had been scheduled for a hearing before a Veterans Law Judge (VLJ) at the Board's offices in Washington, DC.  The Veteran's representative timely responded in September 2016, stating that the Veteran wanted a video hearing at the RO, rather than an in person hearing in Washington, DC.  Accordingly, the Veteran's claim must be remanded to the RO so that the requested video hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




